Title: To Thomas Jefferson from Robert Lawson, 11 May 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
P. Edward May 11th. 1781.

I have been honor’d to day with the reciept of your favor of the 8th. Inst. and the one of the present date. The farther instance which your Honorable board has been pleas’d to hold out to me, of their confidence still in my poor exertions to serve my Country excites my most gratefull acknowledgments; and Heaven knows how much it is my fix’d determination, to do all in my power to  prevent our Enemys carrying into execution their horrid designs against the Liberty, and Independence of America.
The prospect of a certain junction of Cornwallis’s forces with those of Phillips in this State, I own is to me alarming: because we cannot immediately collect a force equal to the task of curbing their licentious cruelty to the unhappy friends to Liberty, who fall within their power. But I am nevertheless consoled with an opinion, that a short time will produce such a force in the field, as will confine them to narrow bounds, if not expell them from this State. I am truly sensible of the honor done me by your Honorable board in confiding to me the recommendations of my Officers and I assure your Excellency, that respect to the small reputation I have acquired in the military line, added to the great inclination I have to obtain into my Brigade good Officers, will prevent me from recommending any Gentlemen but those, I have much cause to hope well of.
I have the honor to be with the greatest respect, Sir, Your Excellencys, Most obedt. and much obliged Servt.,

Ro: Lawson

